Exhibit 10.3


WARRANT NO.  HM:1




NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTEREDWITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 




WARRANT TO PURCHASE SHARES OF COMMON STOCK OF
INVO BIOSCIENCE, INC.


 

 New York, New York 
 July__, 2009

 


                                                                     




This is to Certify that, for value received, __________(the “Holder”), is
entitled to purchase, subject to the provisions of this Warrant, from INVO
Bioscience, Inc., a Nevada corporation (the “Company”), at any time on or after
date hereof (the “Original Issuance Date”), and not later than 5:00 p.m. Eastern
Standard Time, _______________, 2014 (the “Expiration Date”), _________shares of
common stock, $.0001 par value per share, of the Company (the “Common Stock”) at
an initial purchase price per share (the “Exercise Price”) equal to $.20 (Twenty
Cents), subject to adjustment as provided elsewhere herein.  The shares of the
Company's Common Stock issuable upon the exercise of this Warrant are called
herein the “Warrant Shares.” The Holder hereof may exercise this Warrant as to
all or any portion of the Warrant Shares which such Holder shall have the right
to acquire hereunder.


This Warrant is one of a series (collectively the “Warrants”) issued in
connection with the Company’s private placement offering (the “Offering”) of its
units (the “Units”), each Unit consisting of a (i) 12% Senior Secured
Convertible Promissory Note (the “Notes”) and (ii) a Warrant.  The terms and
conditions of the Offering are described in greater detail in the  Purchase
Agreement, dated July __, 2009, as amended or supplemented from time to time
(the “Purchase Agreement”).  All capitalized terms used without definition in
this Warrant, except where expressly otherwise indicate, shall have the meanings
ascribed to such terms in the Purchase Agreement.


(a)           Exercise of Warrant. This Warrant may be exercised by presentation
and surrender hereof to the Company with the Form of Payment Exercise attached
hereto as Annex A.  The Warrant shall be deemed to have been exercised when (i)
the Company has received this Warrant, together with a completed Exercise
Notice, and (ii) the Company has received payment in the amount of the
applicable Exercise Price in accordance with this Section (a), notwithstanding
that certificates representing such Warrant Shares shall not then be actually
delivered to the Holder. If the stock transfer books of the Company shall be
closed on the date of receipt of this Warrant, the Exercise Notice and the
Exercise Price as aforesaid, the Holder shall be deemed to be the holder of such
shares of Common Stock on the next succeeding day on which the stock transfer
books of the Company shall be opened.  If this Warrant should be exercised in
part only, the Company shall, upon surrender of this Warrant for cancellation,
execute and deliver a new Warrant evidencing the right of the Holder to purchase
the balance of the Warrant Shares purchasable hereunder. In the event this
Warrant shall not be exercised on or before five (5) years after the date of
issue, this Warrant shall become void and all rights hereunder shall
cease.  Each date of exercise of this Warrant shall be referred to as an
“Exercise Date.”  Notwithstanding anything to the contrary provided herein or
elsewhere upon exercise of this Warrant, the Company shall issue certificates
representing the Warrant Shares no later than ten (10) Business Days (as defined
in the Purchase Agreement) following exercise (three (3) business days if the
Company is either subject to the reporting requirements of the Federal
Securities Laws or the Common Stock is quoted or traded on any trading medium).


(1)           Method of Payment.  The Holder at its option may use any
combination of the payment methods set forth in the following paragraphs (A) and
(B):


(A)           Payment Exercise.  Payment of the Exercise Price for the number of
Warrant Shares purchased shall be made in cash, by money order, certified or
bank cashier's check or wire transfer (in each case in lawful currency of the
United States of America).



--------------------------------------------------------------------------------


 
(B)           Conversion Exercise.  As an alternative to payment in the manner
provided in paragraph (1)(A) above, the Holder may, in lieu of payment of such
Exercise Price, elect not to receive all of such Warrant Shares but only to
receive that number of such Warrant Shares as shall be determined in accordance
with the following formula:


X = Y*(A-B)
A


Where:


X =             the number of Warrant Shares to be issued to the Holder pursuant
to this paragraph (B);


Y =             the number of Warrant Shares for which this Warrant is being
exercised as of the applicable Exercise Date;


A =             the Fair Market Value as of the applicable Exercise Date of a
share of the Stock constituting such Warrant Shares; and


B =             the Exercise Price in effect as of the applicable Exercise Date
of a share of the Stock constituting such Warrant Shares.


The Holder may elect to exercise this Warrant as to the number of Warrant Shares
computed in the manner set forth in this paragraph (B) by surrendering this
Warrant to the Company at its principal office, together with (i) a properly
completed and duly executed notice of exercise using the Form of Conversion
Exercise attached hereto as Annex B, which notice shall specify the number of
Warrant Shares for which this Warrant is then being exercised, the number of
such Warrant Shares that the Holder is electing not to receive and the aggregate
Fair Market Value of such number of Warrant Shares that the Holder is electing
not to receive, (ii) if requested by the Company, a duly executed instrument or
certificate, in form and substance satisfactory to the Company, pursuant to
which the Holder makes such representations and warranties to the Company and
provides or confirms such information concerning the Holder, as the Company may
reasonably request (including, without limitation, such representations and
warranties and such information as may be required in order to confirm
compliance with applicable securities laws), and (iii) if applicable, the
payment of any transfer taxes required to be paid by the Holder. Payment of such
transfer taxes shall be made in cash, by money order, certified or bank
cashier's check or wire transfer (in each case in lawful currency of the United
States of America).


“Fair Market Value” shall mean (i) the last reported sale price per share of
Common Stock on the Nasdaq National Market System or any national securities
exchange in which such Common Stock is quoted or listed, as the case may be, on
the date immediately preceding the Exercise Date or, if no such sale price is
reported on such date, such price on the next preceding business day in which
such price was reported, (ii) if the Common Stock is not quoted or listed on the
Nasdaq National Market, Nasdaq Small Cap Market or any national securities
exchange, then the closing bid price or last sale price, as the case may be, on
the NASD Bulletin Board, the Pink Sheets or any other trading or quotation
medium, (iii) if the Common Stock is not traded and/or quoted as provided in
subsection (ii) of this paragraph, the fair market value of a share of Common
Stock, as determined in good faith by mutual agreement of the Board of Directors
of the Company (the “Board”) and Holders of the then issued and outstanding
Warrants representing no less than 75% of the Warrant Shares held (the “Required
Holders.


(2)           Expenses of Issuance.  The Company shall issue the Warrant Shares
upon exercise of this Warrant without charge to Holder for any issuance tax or
other cost incurred by the Company in connection with such exercise and the
related issuance of the Warrant Shares.  Each of the Warrant Shares shall, upon
payment of the Exercise Price therefor, be fully paid and nonassessable and free
from all liens, and charges and/or pre-emptive or similar rights with respect to
the issuance thereof.


(3)           Withholding Taxes.  Holder shall satisfy any federal, state, local
or foreign withholding tax obligations arising from the exercise of the Warrant
or the subsequent disposition of the Shares.


(b)           Reservation of Warrant Shares. The Company agrees that at all
times there shall be authorized and reserved for issuance upon exercise of this
Warrant such number of Warrant Shares as shall be required for issuance or
delivery upon exercise of this Warrant.


(c)           Fractional Shares. This Warrant shall be exercisable in such
manner as not to require the issuance of fractional shares or scrip representing
fractional shares. If, as a result of adjustment in the Exercise Price or the
number of Warrant Shares to be received upon exercise of this Warrant fractional
shares would be issuable, no such fractional shares shall be issued. In lieu
thereof the Company shall pay the Holder an amount in cash equal to the Fair
Market Value of one share of Common Stock.


(d)           Exchange or Assignment of Warrant. Holder may sell, assign,
transfer, pledge, hypothecate, encumber or otherwise dispose of, voluntarily or
involuntarily, directly or indirectly (each, a “Transfer”) this Warrant (or a
portion thereof), to any person (each, a “Permitted Transferee”); provided,
however, that (x) any such Permitted Transferee shall have agreed in writing to
be bound by the terms of this Agreement with respect to the Warrant Shares and
(y) any transfer to a Permitted Transferee shall not be in violation of
applicable federal or state securities laws.  Any permitted assigned of the
Warrant shall be completed with a Form of Assignment attached hereto as Annex C.



--------------------------------------------------------------------------------


 
(e)           Rights of the Holder; Limitation on Liability. The Holder shall
not, prior to exercise of this Warrant, by virtue hereof, be entitled to any
rights of a shareholder in the Company, either at law or equity, and the rights
of the Holder are limited to those expressed in the Warrant.  No provision
hereof, in absence of an affirmative action by the Holder to purchase the
Warrant Shares, and no enumeration herein of rights or privileges by the Holder,
shall give rise to any liability of the Holder for the Exercise Price of the
Warrant Shares.


(f)           Adjustment of Exercise Rights. The Exercise Price or the number of
Warrant Shares to be received upon the exercise of this Warrant, or both shall
be subject to adjustment from time to time as follows:


(l) Dividends.  In case any additional shares of Common Stock or any obligation
or stock convertible into or exchangeable for shares of Common Stock (such
convertible or exchangeable obligations or stock being hereinafter called
“Convertible Securities”) shall be issued as a dividend on the outstanding
shares of any class of stock of the Company, the Exercise Price then in effect
shall be decreased proportionately and the number of Warrant Shares then
exercisable hereunder shall be increased proportionately. Anything herein to the
contrary notwithstanding, the Company shall not be required to make any
adjustment in the Exercise Price in the case of the issuance at any time or from
time to time of any Warrant Shares pursuant to any exercise of this Warrant.


(2) Effect of “Split-ups” and “Split-down” and Certain Dividends. In case at any
time or from time to time the Company shall subdivide as a whole, by
reclassification, by the issuance of a stock dividend on the Common Stock
payable in Common Stock, or otherwise, the number of shares of Common Stock then
outstanding into a greater number of shares of Common Stock, with or without par
value, the Exercise Price then in effect shall be reduced proportionately, and
the number of Warrant Shares then exercisable hereunder shall be increased
proportionately. In case at any time or from time to time the Company shall
consolidate as a whole, by reclassification or otherwise, the number of shares
of Common Stock then outstanding into a lesser number of shares of Common Stock,
with or without par value, the Exercise Price then in effect shall be increased
proportionately and the number of Warrant Shares then exercisable hereunder
shall be decreased proportionately.


(3) Effect of Merger or Consolidation. In case the Company shall enter into any
consolidation with or merger into any other corporation wherein the Company is
not the surviving corporation, or sell or convey its property as an entirety or
substantially as an entirety and in connection with such consolidation, merger,
sale or conveyance shares of stock or other securities shall be issuable or
deliverable in exchange for the Common Stock of the Company, the Holder of any
Warrant shall thereafter be entitled to purchase pursuant to such Warrant (in
lieu of the number of Warrant Shares which such Holder would have been entitled
to purchase immediately prior to such consolidation, merger, sale or conveyance)
the shares of stock or other securities to which such number of Warrant Shares
would have been entitled at the time of such consolidation, merger sale or
conveyance, at an aggregate Exercise Price equal to that which would have been
payable if such number of Warrant Shares had been purchased immediately prior
thereto. In case of any such consolidation, merger, sale or conveyance,
appropriate provision (as determined by resolution of the Board of Directors of
the Company with the approval of the Holder) shall be made with respect to the
rights and interests thereafter of the Holder of this Warrant, to the end that
all the provisions of this Warrant (including adjustment provisions) shall
thereafter be applicable, as nearly as reasonably practicable, in relation to
such stock or other securities.


(4) Reorganization and Reclassification. In case of any capital reorganization
or any reclassification of the capital stock of the Company (except as provided
in Subsection (2) of this Section (f)); the Holder of this Warrant shall
thereafter be entitled to purchase pursuant to such Warrant (in lieu of the
number of Warrant Shares which such Holder would have been entitled to purchase
immediately prior to such reorganization or reclassification) the shares of
stock of any class or classes or other securities or property to which the
holder of such number of Warrant Shares would have been entitled at the time of
such reorganization or reclassification, at an aggregate Exercise Price equal to
that which would have been payable if such number of Warrant Shares had been
purchased immediately prior to such reorganization or reclassification,
appropriate provision (as determined by resolution of the Board of Directors of
the Company with the approval of the Holder) shall be made with respect to the
rights and interest thereafter of this Warrant (including adjustment provisions)
shall thereafter be applicable, as nearly as reasonably practicable, in relation
to such stock or other securities or property.


(5) Distributions. In case the Company shall make any distribution of its assets
to holders of its Common Stock as a liquidation or partial liquidation dividend
or by way of return of capital, or other than as a dividend payable out of
earnings or any surplus legally available for dividends under the laws of the
State of New York, then the Holder of this Warrant who thereafter exercises the
same as herein provided after the date of record for the determination of those
holders of Common Stock entitled to such distribution of assets, shall be
entitled to receive, in exchange for the Exercise Price paid hereunder, in
addition to the Warrant Shares so purchased, the amount of such assets (or at
the option of the Company, a sum equal to the value thereof at the time of such
distribution to holders of Common Stock, as such value is determined by the
Board of Directors of the Company in good faith), which would have been payable
to such Holder had he been the holder of record of such Warrant Shares on the
record date for the determination of those entitled to such distribution.


(6) Dissolution or Liquidation. In case the Company shall liquidate or wind up
its affairs, the Holder of this Warrant shall be entitled, upon the exercise
thereof, to receive, in lieu of the Warrant Shares which it would have been
entitled to receive, the same kind and amount of assets as would have been
issued, distributed or paid to it upon any such dissolution, liquidation or
winding up with respect to such Warrant Shares had it been the holder of record
of such Warrant Shares on the record date for the determination of those
entitled to receive any such liquidating distribution; provided, however, that
all rights under this Warrant shall terminate on a date fixed by the Company,
such date to be not earlier than the date of commencement of proceedings for
dissolution, liquidation or winding up and not later than thirty (30) days after
such commencement date, unless the Holder shall have, prior to such termination
date, exercised this Warrant. Notice of such termination of rights under this
Warrant shall be given to the last registered Holder hereof, as the same shall
appear on the books of the Company, by mail at least thirty (30) days prior to
such termination date. In the event of such notice, the Holder may exercise this
Warrant prior to the fifth anniversary hereof.
 

--------------------------------------------------------------------------------


 
(g)           Limitations on Transfer of Warrant Shares.  The Warrant Shares
issuable pursuant hereto have not been registered under the Act. Accordingly, by
acceptance hereof the Holder agrees that:


(l) It will acquire the Warrant Shares issuable pursuant hereto to be held as an
investment and that it will not attempt to sell, distribute or dispose of the
same except pursuant to this agreement and:


(A) pursuant to a registration statement filed and rendered effective under the
Act; or


(B) pursuant to a specific exemption from registration under the Act.


(2) There shall appear on the certificate or certificates evidencing any Warrant
Shares issued pursuant hereto a legend as follows:


“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”
 
(h)           Notices. All notices, payments, requests and demands and other
communications required or permitted under this Warrant shall be deemed to have
been duly given, delivered and made if in writing and if served either by
personal delivery to the party for whom it is intended or by being deposited,
postage prepaid, certified or registered mail return receipt requested to the
address shown below or such other address as may be designated in writing
hereafter by such party:


 
If to the Company:

 

  INVO Bioscience, Inc.
 
100 Cummings Center, Suite 421E

 
Beverly, MA 01915
  Attention: Chief Financial Officer



 
With a copy to (which shall not constitute notice):

 

  Scott Museles, Esq.   Shulman Rogers Gandal Pordy & Ecker PA   11921 Rockville
Pike, 3rd Floor   Rockville, MD 20852   Fax:  301-230-2891

 




If to the Holder, to the address for such Holder as set forth on the corporate
records of the Company.


(i)           Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.
 
(1)           All questions concerning the construction, validity, enforcement
and interpretation of this Note shall be governed by, construed and enforced
solely and exclusively in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all Proceedings (as defined in the Notes) shall be commenced
exclusively in the state and federal courts sitting in the County, City and
State of New York, (the “New York Courts”).  Each party hereto hereby
irrevocably agrees and submits to the exclusive jurisdiction of the New York
Courts for any Proceeding, and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any New York Court or that a New York Court is an inconvenient
forum for such Proceeding.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.   The prevailing party in a Proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.
 

--------------------------------------------------------------------------------


 
(2)           EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 


(j)           Further Assurances. The parties agree to execute, acknowledge and
deliver any and all such other documents and to take any and all such of the
action as may, in the reasonable opinion of either of the parties hereto be
necessary or convenient to efficiently carry out any or all of the purposes of
this Warrant.


(k)           Severability. Each and all provisions of this Warrant deemed to be
prohibited by law or otherwise held invalid shall be ineffective only to the
extent of such prohibition or invalidity and shall not invalidate or otherwise
render ineffective any or all of the remaining provisions of this Warrant.


(l)           Parties in Interest. Assignment. The Company may assign any and
all of its rights under this Agreement to its successors, and this Agreement
shall inure to the benefit of, and be binding on, the successors of the
Company.  Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon the Holder and his heirs, executors,
administrators, successors and assigns.


(n)           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supercedes in its
entirety all prior undertakings and agreements of the Company and the Holder
with respect to the subject matter hereof, and may not be modified adversely to
the Holder interest except by means of a writing signed by the Company and the
Holder.


(o)           Piggy-Back Registration Rights.


(1)           At anytime and from time to time, if the Company proposes to file
a registration statement with the Securities and Exchange Commission (“SEC”)
with respect to any firmly underwritten offering of any securities of any class
of its equity securities for its own account or for the account of a holder(s)
of securities of the Company (a “Requesting Stockholder”), the Company shall,
each time it intends to file a registration statement, give prompt written
notice to the Holder of this Warrant at least 20 days prior to the initial
filing of the registration statement relating to such offering (the
“Registration Statement”), and shall include for resale all of the Warrant
Shares issued or issuable upon exercise of this Warrant in such Registration
Statement.  If, however, the underwriter for such offering (in either case, the
“managing underwriter”) delivers a notice (a “Cutback Notice”) in accordance
with paragraph (2) below, then the Company shall follow the procedures set forth
in paragraph (2) below for reducing such Warrant Shares in such Registration
Statement. The managing underwriter may deliver one or more Cutback Notices at
any time prior to the execution of the underwriting agreement for such
underwritten offering.


               (2) If the proposed underwritten offering is an underwritten
offering by the Company on a primary basis (a “Primary Registration”), the
Warrant Shares may be excluded in the event and to the extent recommended by the
managing underwriter, pursuant to a Cutback Notice stating that, in its opinion,
the number of securities to be offered for the account of the Company (“Company
Shares”), plus the Warrant Shares that the Holders have requested to be sold
therein, plus the securities (the “Other Shares”) that selling stockholders
(other than the Holders) exercising similar piggy-back registration rights with
respect to such offering (“Other Selling Stockholders”) propose to sell therein,
exceeds the maximum number of shares specified by the managing underwriter in
such Cutback Notice that may be distributed without having a material adverse
effect on the price, timing or distribution of the Company Shares. Such maximum
number of shares that may be so sold, excluding the Company Shares, are referred
to as the “Includible Shares.” If the managing underwriter delivers such Cutback
Notice, the Company shall be entitled to include all of the Company Shares in
the Underwritten Offering in priority to the inclusion of any “Other Shares” or
Warrant Shares and the Holders shall be entitled to include the Warrant Shares
in priority to any Other Shares. Each requesting Holder shall then be entitled
to include in such offering up to its pro rata portion of the Includible Shares,
based on the number of securities requested to be sold by the Holders.


(3)  Notwithstanding anything to the contrary provided herein or elsewhere (i)
if any Warrant Shares are not included in a Registration Statement as provided
in paragraph (1) above, then the Company shall file and cause to be declared
effective a new Registration Statement covering the resale of such excluded
Warrant Shares no later than six (6) months following the effective date of the
Registration Statement that the Warrant Shares were excluded from, (ii) the
Company shall pay all costs and expenses of the preparation of all Registration
Statements and (iii) the Company shall provide the Holder with all materials and
take all actions necessary and/or required to allow such Holder to sell its
Warrant Shares pursuant to a Registration Statement (including, but not limited
to causing each such Registration Statement to remain effective until all
Warrant Shares are sold).
 
           IN WITNESS WHEREOF, the Company has caused this instrument to be
signed as of the July __, 2009.






INVO BIOSCIENCE, INC.




By: ________________________
       Kathleen T. Karloff
 
Its: Chief Financial Officer
 

--------------------------------------------------------------------------------


 
ANNEX A


FORM OF PAYMENT EXERCISE




(To be executed upon cash payment exercise of Warrant)




To:  INVO BIOSCIENCE, INC.


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder, _______
shares of Common Stock, $.0001 par value per share (“Common Stock”), of INVO
Bioscience, Inc., a Nevada corporation, and tenders herewith payment of
$__________, representing the aggregate purchase price for such shares based on
the price per share provided for in such Warrant.  Such payment is being made in
accordance with Section (a) of the attached Warrant.


Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective addresses
set forth below:


Dated:                                                  
 

                                                              
(Name)



                                                             
(Address)


If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the balance remaining of such shares
of Common Stock less any fraction of a share of Common Stock paid in cash.




Dated:                                                   




                                                              
NOTE:  The above signature should correspond exactly with the name on the face
of the attached Warrant or with the name of the assignee appearing in the
assignment form below.
 
 
 
 

--------------------------------------------------------------------------------


 
ANNEX B


FORM OF CONVERSION EXERCISE




(To be executed upon conversion or net issue exercise of Warrant)




To: INVO BIOSCIENCE, INC.


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder, _______
shares of Common Stock, par value $0.0001 per share (the “Exercise Shares”) of
INVO Bioscience, Inc., a Nevada corporation (the “Company”).  The aggregate
Exercise Price (as defined in the attached Warrant) to purchase all such
Exercise Shares is $__________.  Pursuant to Section (a), paragraph (B) of the
attached Warrant, the undersigned hereby elects, in lieu of paying in cash such
aggregate Exercise Price, to surrender the right to receive _______ of the
Exercise Shares (the “Surrendered Warrant Shares”).  The aggregate Fair Market
Value of the Surrendered Warrant Shares is $____________.  The net number of
Exercise Shares issuable by the Company (after giving effect to the surrender by
the undersigned of the Surrendered Warrant Shares) in connection with such
exercise shall be __________ shares (the “Net Issue Exercise Shares”).


Please issue a certificate or certificates for the Net Issue Exercise Shares in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective addresses
set forth below:
 
                                                             
(Name)



                                                             
(Address)
If the sum of the Net Issue Exercise Shares and the Surrendered Warrant Shares
shall not be all the Warrant Shares issuable upon exercise of the attached
Warrant, a new Warrant is to be issued in the name of the undersigned for the
balance remaining of such Warrant Shares (less any fraction of a Warrant Share
paid in cash).

 
Dated:                                                   




                                                              
NOTE:  The above signature should correspond exactly with the name on the face
of the attached Warrant or with the name of the assignee appearing in the
assignment form below.
 
 

 
 

--------------------------------------------------------------------------------


 
ANNEX C


FORM OF ASSIGNMENT




(To be executed upon assignment of Warrant)




For value received, _____________________________________ hereby sells, assigns
and transfers unto _________________ the attached Warrant [__% of the attached
Warrant], together with all right, title and interest therein, and does hereby
irrevocably constitute and appoint ___________________________ attorney to
transfer said Warrant [said percentage of said Warrant] on the books of INVO
Bioscience, Inc., a Nevada corporation, with full power of substitution in the
premises.


If not all of the attached Warrant is to be so transferred, a new Warrant is to
be issued in the name of the undersigned for the balance of said Warrant.








Dated:  ____________, ____

                                                     
NOTE:  The above signature should correspond exactly with the name on the face
of the attached Warrant.


 
 
 

 

--------------------------------------------------------------------------------

